Case: 15-30291      Document: 00513388891         Page: 1    Date Filed: 02/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30291                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         February 19, 2016
HAROLD JOE BLACK,                                                          Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

SUSAN GRIFFIN; QUINTILLIS K. LAWRENCE; DEE D. DRELL; JAMES
D. KIRK; S. MAURICE HICKS; MARK L. HORNSBY; ROY S. PAYNE;
BRIAN A. JACKSON; JOHN DOE; JUDGE CALDWELL; JOHN SMART;
DONALD E. WALTER,

              Defendants - Appellees




                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CV-3374


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Pro se Plaintiff–Appellant Harold Joe Black was previously sanctioned
by the district court. This sanction required Black to seek approval from the
court prior to filing any new civil complaints. He subsequently sought the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30291     Document: 00513388891     Page: 2   Date Filed: 02/19/2016



                                  No. 15-30291
district court’s approval for a complaint alleging various violations of his
constitutional rights and seeking compensation pursuant to 42 U.S.C. § 1983.
The district court concluded that his complaint was “clearly frivolous” and
denied authorization for Black to proceed with his complaint. We agree and
therefore AFFIRM the judgment of the district court.
           I. FACTUAL AND PROCEDURAL BACKGROUND
      Pro se Plaintiff–Appellant Harold Joe Black filed a civil rights complaint
pursuant to 42 U.S.C. § 1983 on December 3, 2014. Black was previously
convicted of distribution of cocaine by a Louisiana state court and was
sentenced to 15 years imprisonment.         His conviction and sentence were
affirmed on direct appeal, and his various attempts to obtain postconviction
relief were denied by federal and state courts. While incarcerated, Black filed
numerous frivolous civil actions and was eventually barred from proceeding in
forma pauperis under 28 U.S.C. § 1915(g). After his release in 2013, Black
filed a new civil action, and on June 15, 2014, the district court dismissed this
action as frivolous and sanctioned Black. The court specifically prohibited
Black from filing new civil actions in the Western District of Louisiana without
first obtaining the approval and authorization of the chief judge of the district.
      In the instant case, Black named as defendants several United States
district and magistrate judges, a number of state judges and other officials,
and all of the defendants identified in the civil actions he filed in the Western
District of Louisiana between 2001 and 2013. He alleged that Defendants
violated his constitutional rights to equal protection and access to the courts.
In particular, he appears to take issue with Defendants’ dismissal of various
complaints and petitions and Defendants’ imposition of strikes pursuant to
28 U.S.C. § 1915(g). Because the chief judge of the district was named as a
defendant, Black’s complaint was referred to another judge for approval and
authorization consistent with the sanctions previously imposed on him.
                                        2
    Case: 15-30291     Document: 00513388891     Page: 3   Date Filed: 02/19/2016



                                  No. 15-30291
      After reviewing his complaint, a magistrate judge recommended that the
complaint be dismissed with prejudice. The magistrate judge noted that all of
Black’s § 1983 claims against judicial officers were barred by judicial
immunity. The magistrate judge further noted that all of Black’s remaining
claims were barred by the applicable statute of limitations. The district court
adopted the magistrate judge’s report and recommendation and entered
judgment on January 9, 2015, ordering that “authorization to file this clearly
frivolous complaint is denied.” The district court reopened the time to file an
appeal pursuant to Federal Rule of Appellate Procedure 4(a)(6), and Black
timely appealed.
                        II. STANDARD OF REVIEW
      We review a district court’s enforcement of its own sanctions for abuse
of discretion. See Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir. 1998) (“We
review sanctions imposed upon vexatious or harassing litigants by the district
court for an abuse of discretion.”). We have previously recognized that barring
a litigant from filing future complaints without the consent of the court is an
appropriate sanction for filing multiple frivolous complaints. Id. at 1067 (“We
have affirmed a district court’s sanction barring a litigant from filing future
civil rights complaints without the prior consent of a district court or
magistrate judge.”). A complaint “is frivolous where it lacks an arguable basis
either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).
         III. BLACK’S COMPLAINT IS CLEARLY FRIVOLOUS
      Because of the number and nature of Black’s previous filings, the district
court required Black to seek the authorization of the court before filing any
new civil action. In enforcing its previously imposed sanction, the district court
reviewed the complaint Black sought to file in this case. After doing so, the
court declined to authorize the complaint’s filing, finding that it was “clearly


                                        3
     Case: 15-30291       Document: 00513388891          Page: 4     Date Filed: 02/19/2016



                                       No. 15-30291
frivolous.” 1   We agree that Black’s complaint is “clearly frivolous,” and
accordingly find no abuse of discretion by the district court.
       Black’s complaint contains a variety of allegations that Defendants
violated his constitutional rights and claims for damages arising from those
violations; however, none of the claims he advances has any merit.                  All of his
claims against federal and state judges are barred by the doctrine of judicial
immunity. “Judicial officers are entitled to absolute immunity from claims for
damages arising out of acts performed in the exercise of their judicial
functions.” Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994). “A judge is
absolutely immune from liability for his judicial acts even if his exercise of
authority is flawed by the commission of grave procedural errors.” Stump v.
Sparkman, 435 U.S. 349, 359 (1978). “[J]udicial immunity is an immunity
from suit, not just from ultimate assessment of damages.” Mireles v. Waco, 502
U.S. 9, 11 (1991). Accordingly, all of Black’s claims against judicial officials,
which arise exclusively out of those officials’ execution of their judicial
functions, are barred.
       Black’s remaining claims are likewise barred by the statute of
limitations governing claims brought pursuant to 42 U.S.C. § 1983.                         The
Supreme Court has held that “§ 1983 claims are best characterized as personal
injury actions.” Wilson v. Garcia, 471 U.S. 261, 280 (1984), superseded by
statute on other grounds, 28 U.S.C. § 1658(a). Accordingly, the Court explained
that the statute of limitations for § 1983 actions is the same as the statute of




       1 Black is not proceeding in forma pauperis in this action, and the district court did
not explicitly conclude that his complaint was “clearly frivolous” under the provisions of
28 U.S.C. § 1915. However, the Supreme Court has recognized that “[s]tatutory provisions
may simply codify existing rights or powers. Section 1915[(e)], for example, authorizes courts
to dismiss a ‘frivolous or malicious’ action, but there is little doubt they would have power to
do so even in the absence of this statutory provision.” Mallard v. U.S. Dist. Court for S. Dist.
of Iowa, 490 U.S. 296, 307–08 (1989).
                                               4
     Case: 15-30291         Document: 00513388891        Page: 5    Date Filed: 02/19/2016



                                          No. 15-30291
limitations governing personal injury actions in the state where the § 1983
claims accrue. Id.; see also Bourdais v. New Orleans City, 485 F.3d 294, 298
(5th Cir. 2007) (“In § 1983 claims, the applicable statute of limitations is that
which the state would apply in an analogous action in its courts.”). This court
has previously approved the application of the “one-year liberative prescriptive
period” found in Louisiana Civil Code article 3492 to § 1983 actions. 2 Bourdais,
485 F.3d at 298.
      While state law provides the statute of limitations for § 1983 claims, the
date of accrual for these claims is a question of federal law. Piotrowski v. City
of Hous., 51 F.3d 512, 516 (5th Cir. 1995). “Under federal law, the [limitations]
period begins to run ‘the moment the plaintiff becomes aware that he has
suffered an injury or has sufficient information to know that he has been
injured.’” Id. (quoting Russell v. Bd. of Trustees, 968 F.2d 489, 493 (5th Cir.
1992)). A plaintiff need not know that a legal cause of action exists; rather, he
must only be aware of facts that would support the cause of action. Id.; see also
Harrison v. United States, 708 F.2d 1023, 1027 (5th Cir. 1980).
      In this case, all of the claims Black presses on appeal that are not barred
by judicial immunity occurred during his arrest, trial, and incarceration. As
noted in Black’s complaint, he was released from prison on May 30, 2013, so
that was the last day all of his remaining claims could have accrued. He filed
the instant complaint on December 3, 2014—approximately eighteen months


      2   The statute provides in full:

      Delictual actions are subject to a liberative prescription of one year. This
      prescription commences to run from the day injury or damage is sustained. It
      does not run against minors or interdicts in actions involving permanent
      disability and brought pursuant to the Louisiana Products Liability Act or
      state law governing product liability actions in effect at the time of the injury
      or damage.

La. Civ. Code Ann. art. 3492
                                               5
    Case: 15-30291    Document: 00513388891     Page: 6   Date Filed: 02/19/2016



                                 No. 15-30291
after his claims accrued—which is well outside the one-year period of
limitations under Louisiana law. See La. Civ. Code Ann. art. 3492. Therefore,
all of the remaining claims are clearly barred by the statute of limitations.
      Because all of Black’s claims are clearly barred as a matter of law, we
conclude that they “lack[] an arguable basis . . . in law.” Neitzke, 490 U.S. at
325. Accordingly, we agree with the district court that Black’s complaint is
“clearly frivolous.” Because his complaint is clearly frivolous, we find that the
district court did not abuse its discretion when it denied authorization to file
the complaint.
                              IV. CONCLUSION
For the foregoing reasons, the judgment of the district court is AFFIRMED.




                                       6